Citation Nr: 0533760	
Decision Date: 12/14/05    Archive Date: 12/30/05	

DOCKET NO.  00-23 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, other than PTSD, to include dysthymia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1972 to May 1974.  

This appeal arises from a November 1999 rating decision of 
the VARO in St. Louis, Missouri, that denied entitlement to 
service connection for dysthymia.  When the case was 
previously before the Board of Veterans' Appeals (Board) in 
December 2003, it was noted that in a July 1999 rating 
decision, service connection had previously been denied for 
dysthymia.  Subsequent thereto, the service medical records 
were associated with the claims folders.  These records 
showed that the veteran had been assessed by medical 
personnel in service for psychological reasons.  This timely 
submission of new and material evidence prevented the RO's 
July 1999 decision from becoming final.  See 38 C.F.R. 
§ 3.156(b) (2005).

At the time of his December 2003 remand, the Board noted that 
the veteran had filed a claim for service connection for 
PTSD, and this had been denied by the RO in September 2000.  
Review of the September 2000 Notice of Disagreement did not 
clearly show that the veteran was appealing the denial of 
service connection for PTSD.  Subsequent to that denial, new 
regulations were enacted pertaining to PTSD claims based on 
personal assault.  Some of the veteran's contentions were 
determined as possibly being a claim for service connection 
for PTSD based on personal assault.  See 38 C.F.R. § 3.304(f) 
(3).  This matter was referred to the RO for whatever action 
it deemed appropriate.  A review of the record since 
December 2003 reveals no mention whatsoever of any action 
having taken place.  


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  There is no competent evidence of a nexus between any 
current acquired psychiatric disorder other than PTSD, 
including dysthymia, and the veteran's active service.  




CONCLUSION OF LAW

Service connection for a chronic acquired psychiatric 
disorder other than PTSD, to include dysthymia, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 C.F.R. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the 
duty to assist, and imposes on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2005). 

The Board finds that VA has complied with the notice and duty 
to assist provisions of the VCAA in this case, in that the 
veteran has been advised of the information required to 
substantiate his claim for service connection for a chronic 
acquired psychiatric disorder, to include dysthymia.  

In various communications, including an April 22, 2004, 
letter, the veteran was advised of the evidence needed to 
substantiate his claim, and he was told what evidence the VA 
was obligated to obtain or assist him in obtaining, and what 
evidence and information he himself was to provide.  He was 
informed of various items of evidence that would help in 
making a decision, including statements from individuals who 
knew him when he was in service, the dates of medical 
treatment during service, records and statements from service 
medical personnel, employment physical examinations, and 
additional evidence.  He was informed what he had to do in 
order to help VA obtain pertinent records of treatment from 
any private physicians or facilities.  Further, he was told 
what evidence the VA had received.  Additionally, the 
July 2005 Supplemental Statement of the Case informed him of 
the notice and assistance provisions of the VCAA set forth at 
38 C.F.R. § 3.159 (2005).  Accordingly, the Board finds that 
the RO has provided the notice required by the VCAA.  
38 U.S.C.A. § 5103(a); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA notice must be provided before the 
initial unfavorable determination by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  In this case, the 
rating decision was dated September 2000, while the initial 
VCAA notice was not provided by communication until 
September 2001.  However, the record shows the claim was 
reconsidered with the provisions of the VCAA in mind in 
September 2001.  However, the United States Court of Appeals 
for Veterans Claims (Court) also stated that the failure to 
provide such notice in connection with adjudication prior to 
enactment of the VCAA was not error, and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id at 120.

In the present case, the record shows the veteran has been 
provided with the notice required by the VCAA and its 
implementing regulations by letter dated in April 2004.  
Although the RO did not specifically inform him to submit any 
pertinent evidence in his possession, it informed him of the 
evidence required to substantiate his claim, the evidence 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on his behalf.  Therefore, the 
Board believes that he was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to his 
claim has been obtained.  The Board notes that, in response 
to the April 2004 letter, the veteran indicated in June 2004 
that he had no new medical evidence to submit, and he wanted 
a decision made on all the previous information already 
submitted.  He did not identify any additional evidence that 
could be obtained to substantiate his claim. There is no 
reason for the Board to again remand for further development 
of the claim, a claim that has been pending for several years 
already.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand, and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102 (harmless 
error).  

Pertinent Law and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation providing for compensation benefits.  38 C.F.R. 
§ 3.303(c).  

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony of service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus or relationship between the current disability and 
an inservice disease or injury.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record, and an 
evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Analysis

A review of the service medical records reveals that the 
veteran was seen during service for what was determined to be 
an immature personality with antisocial features.  This 
condition was noted to have existed prior to service and 
there was no indication of any aggravation by the veteran's 
active service.  

The post service evidence of record includes a communication 
received in December 2001 from the Missouri Department of 
Corrections indicating that there was no mental health 
history pertaining to the veteran.  

Also of record is a statement dated in January 2003 from the 
owner of a plumbing company who indicated the veteran had 
worked for him for about seven years.  The individual 
referred to mood swings and polysubstance abuse.

The medical evidence of record consists primarily of 
treatment and evaluation of the veteran for various purposes 
over the years following service discharge.  At the time of a 
VA outpatient visit in October 2004, the veteran reported 
that he had first used alcohol at about age 18 and cocaine 
about the same time.  He began having problematic alcohol use 
around 1973.  He stated that he had used alcohol regularly 
since age 18, but cocaine use became more frequent with 
increased availability of crack cocaine during the past 10 
years.  None of the available medical records contain 
reference to the etiology of any acquired psychiatric 
disorder.  The record shows no indication of any mental 
health professional indicating a causal connection between 
any current acquired psychiatric problems the veteran might 
be experiencing and his active service.  

Based on a longitudinal review of the evidence of record, the 
Board therefore finds that the preponderance of the evidence 
is against the claim.  The medical evidence of record does 
not document the presence of a chronic acquired psychiatric 
disorder until a time many years following service discharge.  
The medical evidence that is of record with regard to 
treatment and evaluation of the veteran's psychiatric status 
over the years does not contain any indication that his 
service was or is responsible for any currently diagnosed 
chronic acquired psychiatric disorder. What was diagnosed in 
service was a personality disorder and, as noted above, 
personality disorders are not disabilities for which service 
connection is authorized.  See 38 C.F.R. § 3.303 (c). 

The veteran's own assertions, offered by a lay person such as 
himself who is without medical training, that he has acquired 
psychiatric difficulties at the present time that are related 
to his active service do not constitute competent evidence.  
The Court has held that when the determinative question is 
one of medical causation or diagnosis, as in this case, only 
those specialized in medical knowledge, training, or 
experience are competent to opine as to the medical evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
view of the foregoing, the Board finds that service 


						(Continued on next page)






connection for a chronic acquired psychiatric disorder, to 
include dysthymia, is not in order. 


ORDER

Service connection for a chronic acquired psychiatric 
disorder other than PTSD, to include dysthymia, is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


